DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, 15, 16, 20, 21, 24, 25, 36, 38, 39, 43, 44, and 47-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eger et al (US 2021/0234740) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
a)	Regarding claims 1 and 47, Eger et al disclose a method for wireless communications at a receiving device (310 in Fig. 3), comprising: 
receiving, from a transmitting device (305), an indication of an amplitude peak clipping level associated with a reference signal (605, 610 in Fig. 6; Pub [0116-0117]); 
receiving the reference signal from the transmitting device, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (330; Pub [0085]; 615 in Fig. 6; Pub [0118]); 
performing a reconstruction procedure for the reference signal based at least in part on the indication of the amplitude peak clipping level (340, 345, 355), wherein the reconstruction procedure comprises one or more iterations (Fig. 4); 
determining a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (Pub [0095-0096]; 620 in Fig. 6; Pub [0119]); and 
communicating with the transmitting device based at least in part on the channel estimate (840 in Fig. 8; Pub [0135]).
b)	Regarding claims 15 and 48, Eger et al disclose a method for wireless communications at a transmitting device (305 and 310 in Fig. 3), comprising: 
identifying an amplitude peak clipping level associated with a reference signal for transmission to a receiving device (605 in Fig. 6; Pub [0116]); 
transmitting an indication of the amplitude peak clipping level to the receiving device (610; Pub [0117]);
generating the reference signal, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (615; Pub [0118]); and 
transmitting the reference signal to the receiving device (615; Pub [0118]).
c)	Regarding claim 24, Eger et al disclose an apparatus for wireless communications at a receiving device, comprising: 
a processor (1440 in Fig. 14),
 memory coupled with the processor (1430 in Fig. 14); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a transmitting device, an indication of an amplitude peak clipping level associated with a reference signal (605, 610 in Fig. 6; Pub [0116-0117]); 
receive the reference signal from the transmitting device, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (330; Pub [0085]; 615 in Fig. 6; Pub [0118]); 
perform a reconstruction procedure for the reference signal based at least in part on the indication of the amplitude peak clipping level (340, 345, 355), wherein the reconstruction procedure comprises one or more iterations; 
determine a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (Pub [0095-0096]; 620 in Fig. 6; Pub [0119]); and 
communicate with the transmitting device based at least in part on the channel estimate (840 in Fig. 8; Pub [0135]).
d)	Regarding claim 38, Eger et al disclose an apparatus for wireless communications at a transmitting device, comprising: 
a processor (1440 in Fig. 14), 
memory coupled with the processor (1430 in Fig. 14); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify an amplitude peak clipping level associated with a reference signal for transmission to a receiving device (605 in Fig. 6; Pub [0116]); 
transmit an indication of the amplitude peak clipping level to the receiving device (610; Pub [0117]); 
generate the reference signal, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (615; Pub [0118]); and 
transmit the reference signal to the receiving device (615; Pub [0118]).                            
e)	Regarding claim 49, Eger et al disclose a non-transitory computer-readable medium storing code for wireless communications at a receiving device (Pub [0149]), the code comprising instructions executable by a processor to: 
receive, from a transmitting device, an indication of an amplitude peak clipping level associated with a reference signal (605, 610 in Fig. 6; Pub [0116-0117]); 
receive the reference signal from the transmitting device, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (330; Pub [0085]; 615 in Fig. 6; Pub [0118]); 
perform a reconstruction procedure for the reference signal based at least in part on the indication of the amplitude peak clipping level (340, 345, 355), wherein the reconstruction procedure comprises one or more iterations; 
determine a channel estimate associated with the reference signal based at least in part on the reconstruction procedure (Pub [0095-0096]; 620 in Fig. 6; Pub [0119]); and 
communicate with the transmitting device based at least in part on the channel estimate (840 in Fig. 8; Pub [0135]).
f)	Regarding claim 50, Eger et al disclose a non-transitory computer-readable medium storing code for wireless communications at a transmitting device(Pub [0149]), the code comprising instructions executable by a processor to: 
identify an amplitude peak clipping level associated with a reference signal for transmission to a receiving device (605 in Fig. 6; Pub [0116]);  
transmit an indication of the amplitude peak clipping level to the receiving device (610; Pub [0117]); 
generate the reference signal, wherein the reference signal is distorted based at least in part on the amplitude peak clipping level (615; Pub [0118]); and 
transmit the reference signal to the receiving device (615; Pub [0118]).
g)	Regarding claims 2, 16, 25, and 39, Eger et al disclose further comprising: transmitting a capability indicator that indicates a capability of the receiving device to perform the reconstruction procedure for the reference signal, wherein receiving the indication of the amplitude peak clipping level is based at least in part on transmitting the capability indicator (605 in Fig. 6).
h)	Regarding claims 13, 21, 36 and 44, Eger et al disclose wherein the indication of the amplitude peak clipping level is received via a control channel, a data channel, or both (605 in Fig. 6).	
i)	Regarding claims 20 and 43, Eger et al disclose wherein transmitting the indication of the amplitude peak clipping level comprises: transmitting control signaling indicating the amplitude peak clipping level (610 in Fig. 6).

Allowable Subject Matter
Claims 3-12, 14, 17-19, 22, 23, 26-35, 37, 40-42, and 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
July 5, 2022
/EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632